108 F.3d 1379
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Ernest CORNES, Petitioner-Appellant,v.George DeTELLA, et al., Respondents-Appellees.
No. 95-4024.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1997.*Decided March 18, 1997.

Before FLAUM, MANION and EVANS, Circuit Judges.

ORDER

1
While on parole after twenty years of imprisonment for armed robbery, Ernest Cornes was convicted in Illinois state court of rape, deviate sexual assault, and intimidation.  After exhausting his possible state court remedies, Cornes filed a petition in federal district court under 28 U.S.C. § 2254 seeking habeas corpus relief.  His only claim was that he had been improperly denied parole eligibility as a result of his sentencing under Illinois law.  The district court denied the writ for failure to raise a federal constitutional issue.  We agree with the district court.  Cornes has failed to raise a constitutional challenge because the date on which he is entitled to come before the parole board is set pursuant to state law, and if his presently assigned date is an error, it is an error of state law, and as such not subject to federal review.  Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).  For the reasons stated by the district court in its order of September 6, 1995, the judgment is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)